Citation Nr: 1436754	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2008 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in Columbia, South Carolina.  This matter was remanded in February
2011, July 2012, and February 2014 for further development.

In March 2009, the Veteran testified at a personal hearing over which a decision review officer (DRO) of the RO presided.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, has been raised by the record (by way of an August 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The claim was remanded in February 2014 because the Veteran raised a new theory of entitlement that had not been addressed by the RO.  Specifically, the Veteran alleged that his right shoulder disability may be secondary to his service connected mid to upper back strain.  He cited two internet articles (www.spineteamtexas.com/tre-your-symptoms.aspx and http://ptjournal.apta.org/content/86/2/254.full) substantiating the claim that right shoulder pain can be caused or aggravated by thoracic spine pain.

The Board found that a medical opinion was needed to address the Veteran's new theory of entitlement.  The Board instructed the RO to obtain an addendum from the August 2012 VA examiner, who was to address the issue of secondary service connection.  The RO obtained an addendum opinion in April 2014.  However, the examiner's opinion includes a flawed rationale, and the Board finds the opinion to be inadequate.

Specifically, the VA examiner opined that it was less likely than not that the Veteran's service connected mid to upper back strain caused or aggravated the Veteran's right shoulder disability.  In so concluding, he cited the absence of shoulder complaints during service or within one year of discharge.  The Board notes that the absence of aggravation during service or within a year of discharge is not fatal to the Veteran's claim.  Furthermore, secondary that causation or aggravation can occur as a result of overcompensating for another disability over the course of many years.  The question is whether this is the case with this particular Veteran.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that a new examination and opinion, by someone other than the August 2012 VA examiner, are warranted.

The examiner should review the claims file and note that a March 1987 treatment report reflects complaints of mid back pain on the right side, that the Veteran's job involved much lifting, and that he noted increased discomfort while playing racquetball.  Additionally, a June 1988 treatment report reflects mid back pain with occasional radiation along right side.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right shoulder disability.   The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected mid to upper back strain. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should discuss the internet articles referenced in the Veteran's October 2013 Brief, as well as the in-service complaints of mid back pain on the right side and occasional radiation along right side.  

The examiner should also be aware secondary causation or aggravation is not dependent on the presence of right shoulder symptomatology during service or within one year of service.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



